Citation Nr: 0902805	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  08-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for neurological 
problems (also claimed as tremors).

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for muscle 
deterioration.

5.  Entitlement to service connection for permanent pacemaker 
implantation (also claimed as a heart condition).

6.  Entitlement to service connection for blackouts and 
syncopal episodes, including as due to an undiagnosed 
illness.

7.  Entitlement to service connection for fibromyalgia, 
including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1987 to March 
1992.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal of August 2007 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Nashville, Tennessee and St. Petersburg, Florida.  

The veteran and his spouse testified in support of these 
claims at a hearing held before the undersigned Veterans Law 
Judge in Washington D.C. in December 2008.  During that 
hearing, the veteran's representative pointed out that the 
veteran had expressed written disagreement with the RO's May 
2008 denial of service connection for blackouts, syncopal 
episodes and fibromyalgia, all including as due to an 
undiagnosed illness, and, as such, requested the Board to 
remand such claims to the RO for issuance of a statement of 
the case.  The representative then intimated that the veteran 
also disagreed with the RO's May 2008 denial of eight other 
service connection claims, including for obstructive sleep 
apnea, blurred vision, depression, panic disorder and anxiety 
disorder, lack of concentration and periods of confusion, 
hypertension, bowel and bladder incontinence, recurrent 
blisters on the hands and tinnitus.  The Board reminds the 
veteran that he has until May 2009 to file a notice of 
disagreement with the RO's denial of these claims and that he 
must direct such disagreement to the agency of original 
jurisdiction, not the Board. 

For the reasons that follow, the Board REMANDS the claims now 
on appeal to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
multiple disabilities on the basis that they developed in 
service after he received anthrax vaccinations and PB tablets 
for planned deployment to the Persian Gulf and began cleaning 
contaminated equipment that had been used in the Persian Gulf 
and returned to Germany.  Allegedly, on a day in October, 
November or December 1990, while serving in Germany, his 
battalion was given 3 or 4 vaccinations and 7 or 8 
injections.  The veteran contends that, later, they were 
ordered to a gymnasium, where all soldiers received 2 or 3 
more injections and were told to take pills.  The veteran 
contends that, thereafter, his service department did not 
deploy him or any other gunners to the Persian Gulf and he 
remained in Germany, where he worked on the returned 
equipment, began experiencing insomnia, joint pain and 
fatigue and his performance declined.  Additional action is 
necessary before the Board decides the veteran's claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duties to notify and assist under the VCAA.  Therefore, 
any decision to proceed in adjudicating the veteran's claims 
would prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, during his December 2008 hearing, the veteran and his 
representative identified outstanding treatment records that 
need to be obtained in support of the veteran's claims, 
including from Vanderbilt Hospital, its attached VA facility, 
a civilian nurse practitioner allegedly seen for years, a 
neurologist to whom the nurse practitioner referred the 
veteran, the Mountain Home VA facility in Johnson City, a 
civilian cardiologist, a VA physician's assistant in the 
cardiology department of the Mountain Home VA facility, 
neurologists working at Vanderbilt Hospital and Kings Worth, 
and from the facilities where the veteran received his 
pacemaker and underwent magnetic resonance imaging.  

The veteran also identified other documentation that needs to 
be obtained in support of his claims, including a paper his 
cardiologist signed relating his heart disability to service, 
and the records upon which the Social Security Administration 
(SSA) relied in awarding him disability benefits.  In 
addition, the veteran testified that he had tried to secure a 
copy of his service treatment records, including his 
international shot record, but had been told that such 
records had been destroyed.  Most of the records and 
documentation the veteran identified are not presently in the 
claims file and therefore must be obtained before the Board 
decides his claims.  Further attempts at securing the 
veteran's service treatment records are unnecessary, however, 
as they, including the international vaccination certificate, 
are presently part of the claims file. 

Second, the veteran has submitted a written medical opinion 
of Meryl Nass, M.D. in support of his claim.  This opinion 
refers to a bicycle accident in which the veteran was 
involved as a boy.  At that time, the veteran reportedly rode 
his bicycle off a cliff at a campground, sustaining broken 
ribs, a concussion and neck and shoulder injuries.  These 
injuries necessitated hospitalization for one night.  Records 
of these injuries and consequent hospitalization are not in 
the claims file and need to be secured in support of the 
veteran's claims.  

Third, Dr. Nass's opinion relates many of the veteran's 
disabilities to in-service medical preparations, including 
anthrax and other vaccines, for deploying to the Gulf.  She 
bases her nexus opinion on the accuracy of the veteran's 
report of having received such vaccines and then, shortly 
thereafter, of having experienced a decline in performance.  
She concludes by indicating that, unless the veteran's 
military records contradict his report of when and how his 
performance declined, service connection should be granted.  

At present, there is no evidence in the claims file showing 
that the veteran received the anthrax vaccine or PB pills as 
alleged (vaccination certificate shows multiple vaccinations 
in 1987, flu shots in December 1990 and 1991 and typhoid 
shots in 1991), or experienced a subsequent decline in 
performance.  To confirm the latter, the veteran's service 
personnel file is needed.  To confirm the former necessitates 
effort on VA's and the veteran's parts.  VA can contact the 
veteran's service department in an effort to verify the 
veteran's assertion that he received anthrax and other 
vaccinations and PB pills while serving in Germany.  VA can 
also notify the veteran of alternative evidence he can submit 
to support the assertion, including letters from soldiers who 
recall the veteran being present when they received the same 
vaccinations.

Fourth, in a May 2008 rating decision, the RO denied the 
veteran entitlement to service connection for blackouts, 
syncopal episodes and fibromyalgia, all including as due to 
undiagnosed illness.  Thereafter, in a VA Form 9 (Appeal to 
Board of Veterans' Appeal) received the same month, the 
veteran expressed disagreement with the RO's denial of those 
claims.  To date, the RO has not issued a statement of the 
case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2008); 
see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996).  This procedural defect must be cured on 
remand.  Once accomplished, the RO should return these claims 
to the Board for consideration only if the veteran perfects 
his appeal in a timely manner.  Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that, if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a substantive appeal, the Board is not required, and 
in fact, has no authority, to decide the claim).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Contact the veteran in writing and 
request him to identify with greater 
specificity: (a) all medical providers 
who treated him for medical complaints 
prior to and after his discharge from 
service; (b) their addresses; and (c) the 
dates of treatment (month and year).  
Specifically ask the veteran to provide 
more comprehensive information regarding 
the treatment he identified during his 
hearing, including by or at Vanderbilt 
Hospital, its attached VA facility, a 
civilian nurse practitioner allegedly 
seen for years, a neurologist to whom the 
nurse practitioner referred the veteran, 
the Mountain Home VA facility in Johnson 
City, a civilian cardiologist, a VA 
physician's assistant in the cardiology 
department of the Mountain Home VA 
facility, neurologists working at 
Vanderbilt Hospital and Kings Worth, 
facilities where the veteran was treated 
for his pre-service bicycle accident and 
consequent injuries, including a 
concussion, received his pacemaker and 
underwent magnetic resonance imaging.  
Also, in an attempt to obtain another 
medical opinion in support of the 
veteran's claim, ask the veteran to 
provide more information regarding the 
cardiologist who allegedly signed a paper 
relating the veteran's heart disability 
to service.

2.  Inform the veteran that his service 
treatment records do not confirm that he 
received the anthrax vaccinations and PB 
bills, as alleged, and that he should 
submit evidence, including letters from 
fellow soldiers, corroborating this 
assertion.

3.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
identified records of treatment and nexus 
opinions that are pertinent to the 
veteran's claims.

4.  Also request, obtain and associate 
with the claims file all records upon 
which SSA relied in awarding the veteran 
disability benefits.  

5.  Also request, obtain and associate 
with the claims file the veteran's 
service personnel file, including all 
documentation showing how the veteran 
performed over the years.  

6.  Contact the veteran's service 
department and any other authority that 
has information pertinent to the 
veteran's claims and inquire as to 
whether soldiers in the veteran's unit 
who were serving in Germany in 1990 
received anthrax vaccinations and PB 
pills predeployment.  Obtain any 
documentation available showing that the 
veteran was initially scheduled for 
deployment and then later retained in 
Germany.

7.  Provide the veteran a statement of the 
case pertaining to the claims of 
entitlement to service connection for 
blackouts, syncopal episodes and 
fibromyalgia, all including as due to 
undiagnosed illness.  If the veteran then 
perfects his appeal of the RO's May 2008 
rating decision by submitting a timely and 
adequate substantive appeal, return the 
claims to the Board for appellate review.

8.  Readjudicate all claims properly 
prepared for appellate review based on 
all of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The veteran need not 
act unless and until he receives further notice.  He may, 
however, submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




